Citation Nr: 1537800	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for neuropathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 to May 1971, to include service in the Republic of Vietnam from December 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This matter was previously before the Board in July 2012 and August 2014 at which time it was remanded for further development.  That development having been completed, the matter has returned to the Board.  


FINDINGS OF FACT

The Veteran's bilateral upper extremity neuropathy was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral upper extremity neuropathy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he suffers from left and right arm neuropathy that is related to his military service.  For the reasons that follow, the Board finds that service connection for bilateral ulnar neuropathy is warranted.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that the Veteran's claim of entitlement to service connection for neuropathy of the bilateral upper extremities has thus far only been adjudicated as one of entitlement to service connection for neuropathy as secondary to his service-connected diabetes mellitus.  See, e.g., October 2008 Rating Decision; March 2009 Statement of the Case; July 2012 Board Remand; August 2014 Board Remand.  However, upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  See, too, Brokowski v. Shinseki, 23 Vet. App. 79, 84-86 (2009) (holding that a claimant is not required to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (reflecting a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences"); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5.

Here, the Veteran's VA treatment records and VA examination reports and opinions confirm his current diagnosis of bilateral upper extremity neuropathy.  See, e.g., January 2009 Electromyography Consultation Report (reflecting "electrodiagnostic evidence of bilateral ulnar mononeuropathy"); August 2012 VA Compensation and Pension (C&P) Examination Report; October 2014 VA C&P Examination Report.

The VA examination reports of record have consistently found against any relationship between the Veteran's bilateral upper extremity neuropathy and his service-connected diabetes mellitus.  See August 2008 VA Compensation and Pension (C&P) Examination Report; May 2009 VA C&P Examination Report; May 2011 VA C&P Examination Report; August 2012 VA C&P Examination Report; October 2014 VA C&P Examination Report.  See also 38 C.F.R. § 3.310(a).  

However, in disassociating his bilateral upper extremity neuropathy from his diabetes, VA examiners have, instead, attributed his diagnosed ulnar neuropathies to "chronic compression" of his elbows, caused by "physical work throughout his entire life" and by "mechanical work that often required the use of heavy power tools."  See August 2012 VA C&P Examination Report.  Specifically, the May 2009 VA examiner related his bilateral upper extremity neuropathic symptomatology to "chronic high-force impact repetitive motions with vibrating type tools" throughout his working life.  

Although the Veteran has not alleged that he experienced upper extremity neuropathy during service, and although service treatment records do not reflect any such findings, his DD 214 reflects that his Military Occupational Specialty (MOS) was as an electrical systems technician, with the related civilian occupation being "Instrument Man."  Given the Veteran's reported history of mechanical work, the Board finds that "chronic high-force impact repetitive motions with vibrating type tools," as described by the May 2009 VA examiner, are certainly consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Thus, by relating the Veteran's current upper extremity neuropathic disorder to his lifetime of "mechanical work," the VA examiners have, at least partially, etiologically linked his current disorder to his active service, which involved the same type of mechanical work that characterized his civilian profession.  

In sum, there is a current diagnosis of bilateral upper extremity neuropathy that has been attributed, at least partially, to in-service repetitive compression injuries by competent medical evidence.  38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  Thus, when resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral upper extremity neuropathy is as likely as not attributable to his active military service.  See id.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection for bilateral upper extremity neuropathy on a direct basis is warranted.


ORDER

Service connection for bilateral upper extremity neuropathy is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


